           Case 17-71199            Doc 20     Filed 11/26/18 Entered 11/26/18 14:50:59                     Desc Main
                                                  Document Page 1 of 1



         SO ORDERED.

         SIGNED this 26 day of November, 2018.




                                                                   John T. Laney, III
                                                          United States Bankruptcy Judge




                                                  United States Bankruptcy Court
                                                    Middle District of Georgia
                                                        Valdosta Division


In Re:    Derwin Williams                                                                Chapter 13
          Manika Grant
          2951 Pauline Church Rd.                                                        Case No: 17-71199-JTL
          Quitman, GA 31643

          XXX-XX-8590
          XXX-XX-3917
                                                        Order for Claim No. 5

     The objection of the Chapter 13 Trustee to claim # 5 filed by United Consumer Financial Svcs, C/O Bass And Associates, P.C. 3936
E. Ft Lowell Rd., St 200, Tucson, AZ 85712, having been served upon the claimant and other parties of interest , and no response to
said objection having been filed/or any filed response has been resolved or withdrawn, it is hereby

     ORDERED that claim # 5 filed by United Consumer Financial Svcs, is hereby designated as unsecured for the purpose of
distribution .


                                                       END OF DOCUMENT

                                                                     /s/ Kristin Hurst
                                                                     Kristin Hurst
                                                                     CHAPTER 13 TRUSTEE
 P.O. Box 1907
 Columbus, GA 31902
 Phone (706) 327-4151
 ecf@ch13trustee.com
